Citation Nr: 0420357	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1984.

This appeal arose from a January 2002 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran and his wife testified at a 
personal hearing before a Veteran's Law Judge sitting at the 
Indianapolis, Indiana RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that he injured his left ankle in 
service and that he still suffers from residuals of this 
injury.  He stated that in late 1983 he was boarding a ship 
to say goodbye to friends before being sent off for right 
knee surgery.  He was on crutches and stepped on what he 
believes was a coil of rope, twisting his left ankle.

During a VA examination conducted in December 1991, the 
veteran complained of a "problem" with his left ankle.  
However, it was not examined.  A December 2003 MRI showed 
findings suggestive of a longitudinal split tear in the 
peroneus brevis with some surrounding synovitis, as well as 
evidence of an old Grade II ankle sprain. 

The veteran then submitted statements from two service 
comrades in March 2004.  One statement indicated that the 
veteran had stepped on a coil of rope while boarding a ship 
on crutches and that he had had to be carried off the ship.  
The other statement noted that the author had helped carry 
the veteran off the ship after he had hurt his leg (he had 
already injured the other leg).

The veteran and his wife testified at a personal hearing in 
March 2004.  He recounted how he had hurt his left ankle when 
he had tripped over something on  the deck of a ship (he 
noted that he was already on crutches due to his right leg).  
He stated that he had not had it looked at in service since 
he had been unhappy with the treatment he had received for 
his right knee.  He stated that between his separation in 
1984 and the 1991 VA examination he had complained about his 
left ankle to VA examiners but that no one had ever looked at 
it.  He testified that he still suffers from pain in the 
ankle, as well weakness, which causes that ankle to roll 
over.  He admitted that he had injured his left ankle as part 
of his employment with the Post Office, thus aggravating it.

The evidence indicates that the veteran did injure his ankle 
during service.  There is also evidence that he has a current 
disorder of the ankle.  However, there is no opinion of 
record relating the current longitudinal split tear in the 
peroneus brevis with some surrounding synovitis, as well as 
evidence of an old Grade II ankle sprain (see the December 
2003 MRI) to the injury noted in service.  Therefore, it is 
the opinion of the Board that a VA examination is needed in 
this case.

Under the circumstances, this case will be REMANDED to the 
AMC for the following:

1.  The AMC must comply with the 
notification and assistance duties found 
in 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a left ankle disability.  When 
the requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  The veteran must be afforded a VA 
orthopedic examination of the left ankle.  
After reviewing all the evidence of 
record, to include the lay statements 
presented by the veteran and the 
veteran's hearing testimony, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed left ankle disorder 
is related to the injury repotedly 
incurred during service.  A complete 
rationale for any opinion expressed must 
be provided.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case and an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




